DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on October 13, 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 1:  Claim 1 recites the limitation "the wet particles" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2:  The limitations within parentheses are indefinite as it is not clear if such limitations are required or are optional.  For purposes of further examination, the limitations are interpreted as being required.
Regarding Claim 4:  Claim 4 recites the limitation "the columnar wet particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 9:  Claim 9 recites the limitation "the columnar wet particles" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki et al. (US Pub. No. 2014/0199590).
Regarding Claim 1:  Tamaki et al. teaches a method of making aggregated particles (Fig. 1) comprising mixing/kneading of a particulate electrically conductive material with a binder and solvent (dispersion) followed by a second mixing/kneading step of forming a paste (clay-like mixture) by mixing positive electrode active material particles ([0043], [0061], [0062], [0079]).  
Regarding Claim 10:  Tamaki et al. teaches the process further including a step of forming a film of active material (undried active material) on a current collecting foil by rolling the active material (particle aggregate) and drying the film ([0067]).
Regarding Claim 12:  Tamaki et al. teaches that the coating is formed with a comma coater which necessarily contains the first, second, and third rollers as claimed ([0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US Pub. No. 2014/0199590) in view of Hanazaki (US Pub. No. 2015/0303480).
Tamaki et al. teaches the method of claim 1 as set forth above.
Tamaki et al. does not specify the bulk density of the conductive particles.  However, Hanazaki teaches a method of producing a positive electrode material utilizing conductive particles having a bulk density of 0.01 to 0.3 g/cm3 ([0035]), overlapping and rendering obvious the claimed range.  Tamaki et al. and Hanazaki are analogous art because they are concerned with the same field of endeavor, namely positive electrode active materials.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to utilize the .

Claims 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US Pub. No. 2014/0199590) in view of Hashimoto et al. (US Pat. No. 5,772,930).
Tamaki et al. teaches the method of claim 1 as set forth above.
Regarding Claim 4:  Tamaki et al. does not teach granulating by pushing out and cutting from a push-out hole of an extruder.  However, Hashimoto et al. teaches forming granular cathode active material by extruding a cathode active material mixture from holes of an extruder and cutting the mixture to form cylindrical shaped particles (columnar) (abstract, Fig. 1, 1:60-2:5).  Tamaki et al. and Hashimoto et al. are analogous art because they are concerned with the same field of endeavor, namely methods of making cathode active material.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the extruding process of Hashimoto et al. in the method of Tamaki et al. and would have been motivated to do so to form uniform granules of cathode active material (1:25-40).
Regarding Claim 5:  Tamaki et al. in view of Hashimoto et al. does not specify the height to diameter ratio.  However, as the diameter of the extruder holes are fixed, one would have been motivated to optimize the height of the particles to achieve the desired particle size (see Hashimoto et al. (1:30-40).
Regarding Claim 9:  Tamaki et al. renders obvious the method of claim 8 (see below).  
Tamaki et al. does not specify that the mixer/kneader is a dual-shaft kneader.  However, duplication of parts in a mixer is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).
Tamaki et al. does not teach granulating by pushing out and cutting from a push-out hole of an extruder.  However, Hashimoto et al. teaches forming granular cathode active material by extruding a cathode active material mixture from holes of an extruder and cutting the mixture to form cylindrical shaped particles (columnar) (abstract, Fig. 1, 1:60-2:5).  Tamaki et al. and Hashimoto et al. are analogous art because they are concerned with the same field of endeavor, namely methods of making cathode active material.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the extruding process of Hashimoto et al. in the method of Tamaki et al. and would have been motivated to do so to form uniform granules of cathode active material (1:25-40).

Claims 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US Pub. No. 2014/0199590).

Regarding Claims 6 and 8:  Tamaki et al. does not teach the process as continuous.  However, it is prima facie obvious to make a process continuous in light of a batch process disclosed by the prior art (MPEP 2144.04).
Regarding Claim 7:  Tamaki et al. does not specify that the mixer/kneader is a dual-shaft kneader.  However, duplication of parts in a mixer is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04).
Regarding Claim 11:  Tamaki et al. does not teach the process as continuous.  However, it is prima facie obvious to make a process continuous in light of a batch process disclosed by the prior art (MPEP 2144.04).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 27, 2022